Citation Nr: 1531850	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 5, 2010, in excess of 50 percent from June 5, 2010 to April 11, 2011, and in excess of 70 percent from April 12, 2011 for major depressive disorder. 

2.  Entitlement to service connection for shrapnel injury scar.

3.  Entitlement to service connection for residuals of shrapnel injury to the low back. 

4.  Entitlement to service connection for fibromyalgia. 

5.  Entitlement to service connection for sexual dysfunction. 

6.  Entitlement to service connection for gastrointestinal disorder. 

7.  Entitlement to service connection for sleep disorder. 



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in San Diego, California, that denied service connection for residuals of a shrapnel injury to the low back; and from a July 2008 rating decision of the AOJ that denied service connection for fibromyalgia, sexual dysfunction, gastrointestinal disorder, and sleep disorder. 

In June 2010, the Board remanded these claims for further development. 

This appeal also comes before the Board from a July 2011 rating decision of the AOJ that granted service connection for major depressive disorder and assigned an initial rating of 10 percent, effective December 11, 2007, and a rating of 50 percent, effective April 12, 2011.  In October 2011, the AOJ granted an initial rating of 30 percent, effective December 11, 2007, a rating of 50 percent, effective June 5, 2010, and a rating of 70 percent, effective April 12, 2011.  Inasmuch as higher ratings are available for these disabilities and the Veteran is presumed to seek the maximum available benefit, the claims for higher ratings remain on appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, the Veteran was represented by an attorney.  However, the attorney withdrew from representation in writing in May 2013 prior to recertification of the appeal to the Board in September 2013.  38 C.F.R. § 20.608(a) (2014).  The AOJ notified the Veteran in February 2014 and provided the opportunity to designate another representative.  The Board provided similar notification and opportunity in correspondence in February and April 2015.  No responses were received.  Therefore, the Board will proceed with the Veteran as self-represented.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The Board observes that an April 2011 VA examiner identified the Veteran as having a residual scar from a shrapnel injury in service, but no other residuals (claimed as a low back disability by the Veteran).  In light of the allegations and medical evidence to date, the Board has rephrased the shrapnel injury residual claim into two separate claims - the residual scar and the claimed additional disability.

The issues of service connection for rheumatoid arthritis and entitlement to a total rating based on individual unemployability (TDIU) (due to rheumatoid arthritis) were claimed by the Veteran in February 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims which are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for residuals of shrapnel injury to the back, sexual dysfunction, a gastrointestinal, fibromyalgia and sleep disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's has been manifested by occupational and social impairment with deficiencies in areas such as work, family relations, judgment and mood.

2.  The Veteran manifests a 1/2 inch scar in the area of the right posterior 10th rib level resulting from shrapnel wound in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic Code 9432 (2014).  

2.  The criteria for service connection for shrapnel injury scar are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In April 2008 and July 2010, the AOJ provided notices that met the requirements including the criteria to substantiate all five elements for service connection, the general method for assignment of a rating and effective date, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  As directed in the Board's June 2010 remand, the latter notice included the criteria for service connection on a secondary basis.  Although adjudicative documents may not substitute for adequate notice, the detailed rating criteria for the service-connected major depressive disorder disability were provided in an October 2011 statement of the case (SOC) with an opportunity to respond.  Moreover, the Veteran's claim for service connection for an acquired psychiatric disorder was granted and an initial rating was assigned in the July and October 2011 rating decisions.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that the Veteran received adequate notice of the criteria for service connection and the specific criteria applicable to his increased rating claims.  He also has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The duty to assist includes obtaining or assisting in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, records of examination and adjudication for disability benefits by the Social Security Administration (SSA), and the reports of VA examinations or opinions in May 2008, June 2008, April 2011, June 2011, and March 2013.  The results have been included in the claims file.  With respect to the claims decided on appeal, the examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board finds that there has been substantial compliance with the Board's June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As directed, the AOJ provided an additional adequate notice in July 2010 with the opportunity to identify additional relevant records and an additional VA mental health examination and opinion in April and June 2011. 

II.  Initial Rating Major Depressive Disorder

The Veteran served as a U.S. Army infantryman with combat service in the Republic of Vietnam from September 1971 to April 1972.  He was awarded the Purple Heart Medal.  In October 2007, the Veteran submitted a claim for service connection for a mental health disorder to include posttraumatic stress disorder (PTSD) arising from his combat experiences.  In July 2011, the AOJ granted service connection for major depressive disorder (but not PTSD).  In a December 2011 notice of disagreement, the Veteran contended that his major depressive disorder was more severe than was contemplated by the initial and staged ratings.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran has been assigned an initial 30 percent rating for major depressive disorder under Diagnostic Code 9434.  However, the criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Veteran experienced several traumatic events in combat while serving in the Republic of Vietnam.  A December 1972 discharge physical examination is silent for any symptoms, diagnoses, or treatment for a mental health disorder.  However, there are no outpatient treatment records in the file.  Service personnel records show that the Veteran was absent without official leave (AWOL) for several periods of time at the end of his active duty service.  An other than honorable discharge was upgraded to honorable by the Army Discharge Review Board in part because of his combat service and Purple Heart Medal.  

VA treatment records show that the Veteran received intermittent inpatient and outpatient treatment for alcohol and drug abuse from 1997 to 2003.  On one occasion in 2001, the Veteran was ordered to treatment by his parole officer because of positive drug test results.  Clinicians noted that the Veteran did not report problems related to PTSD but rather to legal and parole status, family discord and separation, and unemployment.  The Veteran raised the possibility of intrusive thoughts of service.  However, clinicians diagnosed substance dependence and adjustment disorder with mixed emotional features.  The program director for a VA PTSD program noted that combat-related stress was not a major factor in the Veteran's functional status.   

VA outpatient and inpatient treatment records in 2003-05 show treatment for cardiomyopathy and multiple joint arthritis but are silent for any mental health symptoms or treatment.  Records of SSA examination and adjudication also addressed physical limitations and are silent for any mental health symptoms.  The Veteran reported working as a mover, concrete cutter, and truck driver from 1977 to 2004.  In June 2005, SSA granted disability benefits for osteoarthrosis and for cardiomyopathy, effective in March 2004.  

In September 2006, the Veteran sought treatment for depression related to a divorce, housing, and finances.  He denied any suicidal ideations but reported occasional fleeting auditory hallucinations.  

In an October 2007 claim, the Veteran reported that he was present at the site of a helicopter crash in Vietnam in which several fellow soldiers were injured.  He reported nightmares, flashbacks, intrusive thoughts, and panic attacks when hearing a helicopter.  He reported nervousness near groups of people, lack of interpersonal trust, survivor's guilt, memory loss, confusion, reckless behavior, inappropriate laughter, illogical speech, and difficulties with personal hygiene.  

The Veteran's VA clinicians referred him to a VA substance abuse treatment program for which he was evaluated in January 2008.  A therapist noted a long history of alcohol and amphetamine abuse with current life problems including legal, domestic, and financial.  The Veteran was adequately groomed and attired with a positive attitude and motivation for the program.  However, the file does not contain any records showing counseling, therapy, or participation in a program.  

In May 2008, a VA psychiatrist noted that he did not have access to service or VA records but noted the Veteran's combat experience, post-service occupations, and substance abuse treatment history from the Veteran's reports.  The only symptoms associated with combat service were cold sweats when hearing a helicopter fly over and occasional intrusive thoughts but no nightmares.  The Veteran denied social isolation.  He reported taking no medication and denied that his feelings of depression had any functional effect on him.  The psychiatrist noted that the Veteran was difficult to interview because of long delays between questions and answers.  The psychiatrist noted clinical depression but no psychosis, dementia, or suicidal ideation.  The interview performance was poor, suggesting low average intelligence and passive aggressive personality disorder to account for the slow responses.  The psychiatrist diagnosed depressive disorder and alcohol abuse in remission, but not PTSD, and assigned a GAF score of 70.    

In July 2008, the AOJ denied service connection for PTSD because the competent medical evidence did not show a diagnosis of PTSD.  In June 2010, the Board remanded the claim for service connection for any acquired psychiatric disorder to include an opinion whether any current psychiatric disorder was caused or aggravated by events in service.   

On June 5, 2010, a VA primary care physician performed a comprehensive examination and noted the Veteran's combat history and his reports that he had suppressed symptoms of PTSD until he experienced a serious fire at work in 1994 when the symptoms reappeared.  The physician noted a positive screening for PTSD with affirmative responses to nearly all of 21 symptom questions.  These included nightmares, avoidance behavior, detachment from others, memory deficits, social isolation, emotional numbness, irritability, startle reaction, and difficulty concentrating.  The Veteran expressed feelings of hopelessness, a foreshortened life, and suicidal ideations with no plan.  The physician referred the Veteran for treatment for amphetamine addiction followed by mental health therapy once the Veteran ceased drug abuse.  The file does not contain records of any follow-up mental health care or participation in a course of therapy.  

In May 2011, the AOJ received a statement from the Veteran's cousin dated in August 2010.  The cousin noted their close relationship prior to and after military service and her observation that the Veteran's "vivid" personality and high level of socialization and activity prior to combat service changed to one manifested by confusion, anger, bitterness, and withdrawal from others.  Although he had a successful job and started a family, his life was in turmoil and appeared depressed and overwhelmed.  His first marriage failed, but he started a second marriage with additional children until criminal convictions, incarceration, and substance abuse caused another marital separation.  He now had a structured family life with good relationships with his children, though remaining separated from his current spouse.  Since receiving VA and SSA benefits, he seemed more relaxed and content and did not discuss his nightmares.  

On April 12, 2011, a VA psychologist did not note a review of the claims file but accurately summarized the Veteran's active duty history including receiving a shrapnel wound to his lower back, the helicopter crash, and his period of AWOL upon return from Vietnam.  In particular, the Veteran felt badly about "freezing" during the crash and not being prompt during a helicopter evacuation.  The Veteran reported staying up late at night and losing sleep because of fear of nightmares, although he had not experienced one for several months.  The psychologist also summarized the Veteran's post service history of criminal charges, incarceration, family and marital distress, alcohol and drug abuse, and VA inpatient treatment in 1997, 2001 and 2006.  The Veteran reported that he had not worked since about 2004 but that his unemployment was not caused by a mental disorder.  The Veteran reported that he was in a second, strained marriage but had good relationships with his teenage children.  He was able to perform household chores and cared for the children.  

On examination, the psychologist noted an anxious mood and rambling thought process but no disorientation or thought content, attention, or judgment deficits.  The Veteran reported problems with short term memory, but no testing was accomplished.  The Veteran denied any hallucinations, delusions, or panic attacks but acknowledged passive suicidal ideations with no plan to act.  The psychologist diagnosed severe, recurrent major depressive disorder with alcohol and substance abuse disorders in partial remission and assigned a GAF score of 52.  The psychologist did not diagnose PTSD because the Veteran's only symptom relevant to the diagnostic criteria was his nightmares.  Rather, the psychologist noted that the depression caused a lack of interest in enjoyable activities with difficulty with sleep, concentration, short term memory, motivation, and socialization.  

In a June 2011 addendum, the psychologist noted a review of the entire claims file and again noted the Veteran's report that he could not work because of his heart and legs.  The psychologist found that the major depressive disorder was related to active duty service based on the Veteran's depressive symptoms having manifested shortly after exposure to combat events with a continuity of symptoms after service.  

In July 2011, the AOJ granted service connection for major depressive disorder and assigned an initial rating of 10 percent, effective December 11, 2007, and a rating of 50 percent, effective April 12, 2011.  On review by a Decision Review Officer in October 2011, the AOJ granted an initial rating of 30 percent, effective December 11, 2007, a rating of 50 percent, effective June 5, 2010, and a rating of 70 percent, effective April 12, 2011.  

In a November 2011 substantive appeal, the Veteran's representative argued without specificity that VA failed to provide an adequate VA examination and discounted favorable evidence including the Veteran's lay statements.  

In March 2012, the Veteran's primary care physician again referred the Veteran for mental health counselling for depression and marital distress.  The Veteran did not respond to messages from the VA mental health clinics sent over the next four months.  However, in May 2012, a VA social worker interviewed the Veteran who reported that he lived in his own apartment and sent funds to his wife to pay bills but was at risk for homelessness because the bills had not been paid.  He reported that he was willing to work but remained unemployed.  The social worker noted adequate grooming and hygiene but a flat affect with poor judgment, memory and thought processes.  The social worker provided tools to assist the Veteran in management of his household.  

VA inpatient and outpatient treatment records from March 2012 to February 2015 show recurrent treatment for methamphetamine-induced cardiomyopathy, multiple joint arthritis, and gout.  In November 2014, an attending physician noted that the Veteran was a poor historian and unable to explain the timeline of his physical symptoms but that he was in a stable living situation with his own apartment and had good social support from his wife and children.  In February 2015, a VA rheumatologist noted that the Veteran was confused, tired, and sleeping more than usual with oral ulcers and diarrhea but determined that he had been using arthritis medication improperly.  There are no records of mental health treatment during this period of time. 

The Board finds that an initial 70 percent rating, but no higher, is warranted for major depressive disorder for the entire appeal period.  Here, the AOJ has awarded a 70 percent rating based primarily on the April 2011 VA examination report with addendum in June 2011 which characterized the Veteran's major depressive disorder as severe and resulting in lack of interest in enjoyable activities with difficulty with sleep, concentration, short-term memory, motivation and socialization.  The June 2011 addendum was based upon review of the entire claims folder.  Notably, this examiner did not describe any periods of remission or increased severity during the appeal period.  It was also noted that the Veteran demonstrated a rambling thought process during the interview.

Notably, the Veteran's October 2007 statement reported symptoms of nightmares, flashbacks, intrusive thoughts, and panic attacks when hearing a helicopter.  He reported nervousness near groups of people, lack of interpersonal trust, survivor's guilt, memory loss, confusion, reckless behavior, inappropriate laughter, illogical speech, and difficulties with personal hygiene.  Additionally, a witness statement in May 2011 described the Veteran as manifesting confusion, anger, bitterness, and withdrawal from others.  He had a history of turmoil and depressed but had managed to have a structured family life with good relationships with his children with improved symptoms after removal of workplace stressors.  

On the other hand, a May 2008 VA psychiatrist examination report found that the Veteran manifested a depressive disorder which resulted in mild symptoms.  This examination was not conducted with benefit of review of the claims folder, and the examiner found the Veteran difficult to interview which was attributed to low average intelligence and passive aggressive personality disorder.  This examination report is followed by a June 2010 examination report wherein the Veteran described essentially the same symptomatology as reported in the October 2007 statement and the April 2011 VA examination report.  This June 2010 examination, however, did not comment on the Veteran's overall psychosocial, social and occupational functioning. 

Given the above, the Board places greatest probative weight to the opinion of the April 2011 examiner regarding the overall occupational and social impairment attributable to the Veteran's major depressive disorder which, when viewed in context of the October 2007 statement by the Veteran and the contents of the April 2011 examination report, reflects that the symptoms supporting the 70 percent rating effective April 2011 were present at the start of the appeal period.  Thus, a 70 percent rating is awarded for the entire appeal period.

However, the Board finds that a rating in excess of 70 percent for any time during the appeal period is not warranted.  The observations of the VA examiners on formal examination reports and in the clinical setting show reduced level of function associated with the Veteran's difficulty tracking and managing his household finances and the potential risk of homelessness. A social worker in March 2012 noted shortcomings in his management of the home, and the primary care physicians noted improper medication management.

Nevertheless, the Veteran was also shown to be living independently, having good family support and caring for his teenage children.  Clearly, the Veteran's major depressive disorder does not result in "total" social impairment.  The Veteran's thought processes and behaviors are not grossly inappropriate.  He is able to maintain personal hygiene, manage his own affairs, and live independently without symptoms such as panic attacks, delusions, hallucinations, violent behavior, disorientation, or memory loss so severe as an inability to remember names that would suggest incapacity requiring a need for constant supervision.  Thus, the criteria for a 100 percent rating have not been met for any time during the appeal period.

The Board has also considered the criteria for extraschedular consideration.  The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

In this case, the Board finds that the applicable schedular criteria are adequate to rate the major depressive disorder at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Specifically, the Board notes that the General Formula provides qualitative criteria for the severity of occupational and social impairment with only suggested symptoms for use as guidelines.  Although the criteria do not specifically address the effect of medication or prolonged inpatient treatment, neither is a factor in this case as the Veteran has had little or no group or individual therapy.  Higher ratings are available for application in all stages of the appeal.
  
Given the variety of ways in which the General Formula contemplates functional impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by in large part by depressed mood and some degree of social isolation.  
  
As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran has not worked since March 2004 and has been awarded SSA disability benefits.   However, SSA awarded the benefits for physical disabilities with no mention of a depressive disorder.  Notably, the Veteran told the April 2011 examiner that his depression did not interfere with work and told the March 2012 examiner that he wanted to work and was able to care for his household and his teenage children.  The Board acknowledges that the Veteran had significant non-service-connected heart and musculoskeletal disabilities and that his major depressive disorder also imposes limitations as contemplated by the 70 percent rating.  However, the lay and medical evidence does not demonstrate that the Veteran's depression solely precludes all forms of employment using his skills in truck driving and construction.  

Notably, the Board has referred the issue of entitlement to TDIU in the Introduction based on the Veteran's allegation that his rheumatoid arthritis (which is not service-connected to date) has rendered him unemployable.  

In so holding, the Board has resolved reasonable doubt in favor of the Veteran.  As the preponderance of the evidence is against a higher rating still, the benefit-of-the-doubt doctrine does not further apply. 38 U.S.C.A. § 5107(b).

III.  Service Connection - Shrapnel injury scar

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service personnel records do show that the Veteran received some unspecified combat injury as he was awarded the Purple Heart Medal.  Service treatment records consist only of induction and discharge physical examinations and are silent for any symptoms, diagnoses, or treatment for an injury to the low back.  The discharge physical examiner did note a scar on the left shoulder.

In April 1995, the Veteran submitted a claim for service connection for residuals of a shrapnel injury to the low back.  In September 1995, the AOJ denied service connection because the service treatment records did not show a wound to the low back.  

In September 2003, the Veteran sought VA treatment for chronic low back pain radiating to the left hip and thigh that had become more severe in the last three months after starting work as a furniture mover.  An examiner noted the Veteran's report of a gunshot wound to the left thumb but no other trauma.  X-rays showed osteoarthritis of both hips.  

In October 2004, the Veteran underwent an orthopedic consultation by a private physician for the SSA.  The physician noted the Veteran's report of the onset of back and hip pain 18 months earlier when starting work as a mover.  He also reported the gunshot wound to the finger occurred in 1988 and did not report any wounds in service.  On examination, the physician noted some tenderness in the area of the lumbar spine but no deformity, scar, spasm, or swelling.  Range of motion of the lumbar spine was slightly less than normal.  The physician reviewed X-rays obtained in September 2003 and diagnosed degenerative joint disease of the sacroiliac joints and transitional pseudo-joints in the lumbosacral region of the lumbar spine and pelvis and degenerative joint disease of the hips.  

In April 2006, the Veteran sought to reopen the claim.  In August 2006, a VA physician noted a review of the claims file and the Veteran's report that he had sustained a "flesh wound" in 1972 and was treated with a bandage and returned to duty in the field.  The physician noted that the service records had no information on a shrapnel injury to the low back or muscle trauma.  On examination, there was no scarring at the location where the Veteran identified that the flesh wound occurred.   The physician performed a lumbar spine examination, noting some limitation of motion with pain on motion.  There was no muscle atrophy.  X-rays for the low back showed multi-level degenerative disease but no retained shrapnel or bone damage.  In October 2006, the AOJ reopened the claim the claim because additional service record evidence of the award of the Purple Heart Medal had been added to the file.  However, as the new evidence was service record evidence that existed at the time of the 1995 decision, new and material evidence was not required to reconsider the claim.  38 C.F.R. § 3.156 (c).  The AOJ denied service connection on the merits because the records did not show any injury to the low back.  

In a May 2008 substantive appeal, the Veteran contended that his report of shrapnel wound must be accepted as true because it was incurred in combat and that the VA examiner in August 2006 should have provided an opinion whether the wound could have caused the current lumbar spine disability. 

In 2008, the Veteran began receiving treatment at a VA clinic for rheumatoid arthritis in many upper and lower extremity joints.  Additional X-rays were obtained at a VA clinic in April 2011 that showed moderate degenerative changes of the lumbar spine and the residuals of a left total hip arthroplasty.  The Veteran was prescribed immuno-suppressive medication.  The records are completely silent for reports by the Veteran of a combat injury or any comment by clinicians that the multiple joint disorders were associated with a traumatic injury.  

In April 2011, a VA physician noted a review of the claims file and the Veteran's report of the circumstances of the combat injury.  He reported that he sustained a small shrapnel injury to the back in a grenade explosion.  The fragment was removed and he returned to combat duty.  He reported that he first experienced low back symptoms in the late 1970s while performing custodial work and in the 1980s while performing more rigorous construction work involving considerable heavy lifting and bending.  He currently experienced regular back stiffness with flare-up pain after exertion but with no additional functional limitation.  He used a flexible back support and anti-inflammatory medication.  On examination, the physician noted a completely healed, one-half inch nontender, non-disfiguring scar approximately two inches to the right of the midline over the posterior aspect of the lower rib cage.  There was no skin breakdown, edema, inflammation, or keloid reaction and no indication of a retained foreign body.  There was moderate limitation of motion of the spine, hypoactive reflexes at the knee and absent reflexes at the Achilles tendon but normal muscle strength and sensation and no indication of radiculopathy.  The physician noted a review of the April 2011 X-rays as noted above that showed advanced degenerative changes at multiple levels. 

After review of the file, the physician found that the Veteran did sustain shrapnel wound to the back that was a minor injury and is anatomically removed from the lower lumbar spine and did not experience low back discomfort until the late 1970s and a diagnosis of spinal disease until the 1990s.  The physician found that the current low back disability is completely unrelated to and not caused by the shrapnel injury.    

The Board finds that service connection for shrapnel wound scar is warranted.  Here, the Veteran received the Purple Heart for combat injury in Vietnam.  The April 2011 found that the Veteran's Purple Heart was awarded due to a shrapnel injury which resulted in a completely healed, one-half inch non-tender, non-disfiguring scar approximately two inches to the right of the midline over the posterior aspect of the lower rib cage.  Thus, the Board finds that the Veteran is entitled to service connection for his shrapnel scar.  The issue of whether this scar is compensably disabling is a rating consideration for the AOJ and not the Board in the first instance.  See generally 38 C.F.R. § 4.31 (in instances where the schedule of ratings does not provide a zero percent disability evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).



ORDER

An initial rating 70 percent rating, but no higher, for major depressive disorder is granted.

Service connection for shrapnel injury scar is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In an October 2007 claim, the Veteran noted that he experienced heartburn and alternating constipation and diarrhea but had never received any treatment.  He contended that he had a gastrointestinal disorder to include gastroesophageal reflux disease, hiatal hernia, and irritable bowel syndrome possibly secondary to service-connected major depressive disorder.  In January 2005, the Veteran underwent a colonoscopy.  The attending physician diagnosed diverticulitis and advised changes in diet but advised another colonoscopy in ten years.  In February 2007, the Veteran sought VA treatment in an emergency room for shortness of breath, productive cough, and generalized decreased exercise tolerance.  He denied any constipation or diarrhea, but the attending physician noted "GERD: PPI" indicating that the Veteran was prescribed a proton pump inhibitor medication.  Subsequent VA primary care records through February 2015 show occasional prescriptions for this medication but no further assessments or definitive diagnoses. 

The Veteran also noted that he snored and awakened gasping for air and was told that he had sleep apnea when he was evaluated for a trial of a new arthritis medication.  He contended that sleep apnea was possibly secondary to service-connected major depressive disorder.  In a VA hospital discharge summary in September 2004, the attending physician noted the Veteran's report of an unofficial diagnosis of sleep apnea and ordered a sleep study.  There is no record of the results of that study, if any, or follow-on treatment for sleep apnea in VA outpatient records through February 2015.  

The Board further notes that the Veteran claims to manifest fibromyalgia - claimed as unexplained aching sensations in his body - due to his major depressive disorder.  The record does not reflect a diagnosis of fibromyalgia, but his pain complaints cannot be entirely separated from his low back disability complaints.   

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, there are at least some imprecise references to medical diagnoses of GERD and sleep apnea, evidence of service-connected major depressive disorder, and the Veteran's lay indication that his persistent symptoms may be associated with the service-connected disorder.  Therefore, a VA examination is necessary to establish a clear diagnosis and etiology.  38 C.F.R. § 3.159 (c).

With respect to the sexual dysfunction claim, a March 2013 VA examiner found that the Veteran had nonservice-connected causes for his erectile dysfunction, and that his service-connected depression was a less likely cause for persistent erectile dysfunction.  The examiner, however, did not specifically address a question of whether the Veteran's service-connected major depressive disorder aggravated erectile dysfunction beyond the normal progress of the disorder - as directed in the Board's prior remand.  As such, this examination report must be returned as inadequate for rating purposes. 

Similarly, an April 2011 VA examiner provided opinion that the Veteran's shrapnel injury to the low back did not result in the currently manifested degenerative changes of the lumbar spine.  As reason therefore, the examiner discussed the fact that the Veteran did not have any back difficulties "until, approximately, the mid 1990s."  However, the VA examiner took a history from the Veteran of developing back problems in the "late 1970s" and experiencing intermittent pain and spasm "[in the 1980s."  The Board finds that an addendum opinion is required to resolve this factual discrepancy.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from February 2015 to the present, should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice and the opportunity to identify sources of private medical treatment and opinion.  For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  Request all records of VA outpatient treatment since February 2015 and associate any records received with the paper or electronic claims files.

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination by an appropriate medical professional so as to determine the nature and etiology of GERD, diverticulitis, irritable bowel or any other gastrointestinal disorder.   Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.

The examiner should provide an opinion as to whether any diagnosed gastrointestinal disorder at least as likely as not (50 percent probability or greater):

      (i) had its onset in service; 
      (ii) is related to his military service, to include exposure to herbicide and/or combat service; 
      (iii) is caused by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder); OR 
      (iv) is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder).

A complete rationale for the opinion is required.  

4.  Schedule the Veteran for a VA evaluation by an appropriate medical professional so as to determine the nature and etiology of his contended excessive snoring and previous diagnosis of obstructive sleep apnea.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.

For any diagnosed sleep disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder:

      (i) had its onset in service; 
      (ii) is related to his military service, to include exposure to herbicide and/or combat service; 
      (iii) is caused by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder); OR 
      (iv) is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder).

A complete rationale for the opinions is required.  

5.  Schedule the Veteran for a VA evaluation by an appropriate medical professional so as to determine the nature and etiology of his contended fibromyalgia.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.

Identify whether the Veteran manifests fibromyalgia and, if so, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder:

      (i) had its onset in service; 
      (ii) is related to his military service, to include exposure to herbicide and/or combat service; 
      (iii) is caused by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder) or shrapnel injury scar; OR 
      (iv) is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder) or shrapnel injury scar.

6.  Obtain an addendum opinion on the nature and etiology of erectile dysfunction by returning the May 2013 VA examination to the VA examiner.  If the May 2013 VA examiner is not available, obtain opinion from a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.  

Following review of the claims folder, the examiner is requested to provide clarification as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder); OR is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder).

7.  Obtain an addendum opinion on whether the Veteran manifests residual disability of the low back from his shrapnel wound injury in service by returning the April 2011 VA examination to the VA examiner.  If the April 2011 VA examiner is not available, obtain opinion from a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.  

The examiner is requested to reconsider the basis for the April 2011 opinion by reconciling the history obtained by the Veteran (reporting back difficulties in the 1970s and 1980s) with the opinion describing no back difficulties until the "mid 1990s."

Following review of the claims folder, the examiner is requested to provide clarification as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative changes of the lumbar spine: 

      (i) had its onset in service; 
      (ii) is related to his military service, to include exposure to herbicide, the shrapnel injury to the low back and/or combat service; 
      (iii) is caused by service-connected shrapnel injury scar; OR 
      (iv) is aggravated beyond the normal progression by service-connected shrapnel injury scar.

Additionally, the examiner is requested to clarify whether any muscle groups were damaged by the shrapnel missile.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


